January 30, 2009FOR IMMEDIATE RELEASE Contact: Roland E. Breunig, CFO (608-757-6000) PRESS RELEASE Seneca Foods reports record sales, up 21.5% for three months and up 17.8% for nine months ended December 27, 2008 Seneca Foods Corporation (SENEA, SENEB) is pleased to report an $81.1 million, or 21.5%, increase in third quarter net sales to $463.3 million compared to last year. The increase in sales is attributable to increased selling prices/improved sales mix of $70.6 million, while sales volume accounted for $11.5 million.Net earnings increased to $13.8 million or $1.13 per diluted share compared to $1.5 million or $0.12 per diluted share.
